  Case 17-21237       Doc 35   Filed 03/29/19 Entered 04/02/19 11:17:45                  Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:      17-21237
Barbara V Landes                              )
                                              )                Chapter: 13
                                              )
                                                               Honorable Janet S. Baer
                                              )
                                              )                Kane
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, with due notice having been given to all parties in interest, the Court orders as
follows:

  IT IS HEREBY ORDERED THAT:

  1) Beginning April 2019, the plan payment is increased to $3,160 for the remainder of the plan; and

  2) The new Plan Base is $176,450.




                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: March 29, 2019                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
